Exhibit 10.4

 

LOCK-UP AGREEMENT

 

Dipexium Pharmaceuticals, Inc.

14 Wall Street, Suite 3D

New York, New York 10005

 

PLx Pharma Inc.

8285 El Rio, Suite 130

Houston, Texas 77054

 

Ladies and Gentlemen:

 

In connection with the proposed acquisition of PLx Pharma Inc. (the “PLx”) by
Dipexium Pharmaceuticals, Inc. (“DPRX”) whereby Dipexium Acquisition
Corp.(“AcquireCo”), a wholly-owned subsidiary of DPRX, will merge with and into
the PLx (the “Merger”), and in consideration of DPRX, AcquireCo and PLx entering
into the Agreement and Plan of Merger and Reorganization dated on or about
December 22, 2016 (the “Merger Agreement;” all capitalized terms used in this
Lock-Up Agreement without definition herein shall have the meanings ascribed to
them in the Merger Agreement), the receipt and sufficiency of such consideration
being hereby acknowledged and accepted, and in order to induce DPRX and PLx each
to close the Merger, the undersigned (“Securityholder”), a holder of PLx Shares
and/or PLx Convertible Debt (the “PLx Securities”) who will receive DPRX Shares
in exchange for his, her or its PLx Securities hereby agrees with DPRX and PLx
as follows:

 

1.             During the Lock-Up Period (as defined below), Securityholder
shall not, directly or indirectly, (a) sell, assign, transfer, tender, or
otherwise dispose of (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise, including, without limitation,
by the creation of any liens, claims, charges or other encumbrances or
restrictions of any kind whatsoever (“Liens”) on) any (i) PLx Securities and
(ii) DPRX Shares and any securities convertible into, exchangeable for or that
represent the right to receive DPRX Shares, in each case whether now owned or
hereinafter acquired, owned directly by the Securityholder (including holding as
a custodian) or with respect to which the Securityholder has beneficial
ownership within the rules and regulations of the Securities and Exchange
Commission (collectively, the “Locked-Up Securities”), (b) effect any short sale
or enter into any contract, option, commitment or other arrangement or
understanding with respect to the direct or indirect sale, transfer, assignment
or other disposition of (including, without limitation, by the creation of any
Liens or by establishing or increasing a put equivalent position or liquidating
or decreasing a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder with respect to, any Locked-Up Securities, or publicly announce an
intention to effect any such transaction, during the Lock-Up Period) any
Locked-Up Securities, or (c) take any action that would make any representation
or warranty of Securityholder contained herein untrue or incorrect or have the
effect of

 

--------------------------------------------------------------------------------


 

preventing or disabling Securityholder from performing Securityholder’s
obligations under this Lock-Up Agreement.  Notwithstanding the foregoing, and
provided that transfers described in (a) through (e) of this sentence are not
required to be reported in any public report or filing with the Securities and
Exchange Commission (other than (i) a filing at any time on a Form 5 or (ii) a
filing after the expiration of the Lock-Up Period on a Schedule 13D or Schedule
13G (or Schedule 13D/A or Schedule 13G/A), Securityholder may make (a) transfers
by will or by operation of law or other transfers for estate-planning purposes,
in which case this Lock-Up Agreement shall bind the transferee, (b) with respect
to such Securityholder’s PLx Options which expire on or prior to the Merger
Effective Time, transfers, sales, or other dispositions of Locked-Up Securities
to PLx as payment for the (i) exercise price of such Securityholder’s PLx
Options and (ii) taxes applicable to the exercise of such Securityholder’s PLx
Options, (c) if Securityholder is a partnership or limited liability company, a
transfer to one or more partners or members of Securityholder or to an
affiliated corporation, trust or other business entity under common control with
Securityholder, or if Securityholder is a trust, a transfer to a beneficiary,
provided that in each such case the applicable transferee has signed a lock-up
agreement in substantially the form hereof, (d) any transfer to another holder
of the capital stock of PLx that has signed a lock-up agreement in substantially
the form hereof relating to the transferred PLx Securities and (e) transfers of
shares acquired on the open market following the Closing Date.  In the event
that any securities held by any other holder (the “Other Holder”) subject to a
similar lock-up agreement in connection with the Merger are released from the
restrictions of such lock-up agreement, the Locked-Up Securities held by the
undersigned Securityholder shall likewise automatically be released from the
restrictions contained herein in the same proportion as those securities
released for the Other Holder.

 

2.             As used in this Lock-Up Agreement, the term “Lock-Up Period”
shall mean from and after the date hereof until the earlier to occur of (a) 120
days after the Closing Date or (b) such date and time as the Merger Agreement
shall be terminated pursuant to Article VII thereof or otherwise.  Upon
termination or expiration of this Lock-Up Agreement, no party shall have any
further obligations or liabilities under this Lock-Up Agreement; provided,
however, such termination or expiration shall not relieve any party from
liability for any willful breach of this Lock-Up Agreement or acts of bad faith
prior to termination hereof.

 

3.             Securityholder also agrees and consents to the entry of stop
transfer instructions with DPRX’s transfer agent and registrar against the
transfer of Securityholders’ Locked-Up Securities, except in compliance with
this Lock-Up Agreement.  In furtherance of the foregoing, DPRX and its transfer
agent are hereby authorized to decline to make any transfer of securities if
such transfer would constitute a violation or breach of this Lock-Up Agreement.

 

4.             Securityholder understands that DPRX, PLx and AcquireCo will
proceed with the Merger in reliance on this Lock-Up Agreement.  Moreover,
Securityholder understands and agrees that DPRX, AcquireCo and PLx are relying
upon the accuracy, completeness, and truth of Securityholder’s representations,
warranties, agreements, and certifications contained in this Lock-Up Agreement.

 

[Remainder of Page has Intentionally Been Left Blank; Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

 

Date:                      , 2016

 

 

Very truly yours,

 

 

If an individual, please sign here:

 

 

 

 

Signature:

 

 

 

 

 

Print Name:

 

 

 

 

 

If a corporation, a limited partnership or other legal entity, please sign here:

 

 

 

 

 

Legal Name:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Lock-Up Agreement]

 

--------------------------------------------------------------------------------


 

Date:                      , 2016

 

 

DIPEXIUM PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

PLX PHARMA INC.

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

[Signature Page to Lock-Up Agreement]

 

--------------------------------------------------------------------------------